opinion.
3y his
Honor John St» Haul.
Ihia was an aotion for "slander of title". On ffeby 21st we decided that Petrie fc Oo were the owners'of the.property involved.
On April 5th plaintiff caused said property to he seized, under a writ of Pifa issued in a quasi hypothecary action instituted against Alexander Madison, a former owner of the property, to enforce payment of a claim against said Madison secured hy mortgage and vendor's lien upon the property.
On May 23 Petrie fc Oo moved for a writ- of possession herein, for the ostensible purpose of "executing" our decree Of February 21st aforesaid, but in fact for the purpose of ousting the sheriff.
2he writ was properly refused by the lower court. Sefentenfs is right to possession as owner^subordinate to that of the aheriff under the writ. Por defendant acquired the property subject to the mortgage even though that mortgage be now in litigation in the matter entitled Hlx vs Madison, Nos 8589-5419 of our dooiet (in which a rehearing was denied this day]. gee Code of practice Articles 61 to 74.
Judgment Affirmed.
Hew Orleans La,